DISMISS; and Opinion Filed April 14, 2014.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-01029-CV

                              STEPHANIE FREEMAN, Appellant
                                          V.
                               CITIMORTGAGE, INC, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-04363-E

                              MEMORANDUM OPINION
                          Before Justices Lang-Miers, Myers, and Lewis
                                    Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated February 25, 2014, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed her brief, an extension motion, or otherwise corresponded with

the Court regarding the status of her brief.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE
121029F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

STEPHANIE FREEMAN, Appellant                           On Appeal from the County Court at Law
                                                       No. 5, Dallas County, Texas
No. 05-12-01029-CV         V.                          Trial Court Cause No. CC-12-04363-E.
                                                       Opinion delivered by Justice Myers.
CITIMORTGAGE, INC, Appellee                            Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee CITIMORTGAGE, INC recover its costs of this appeal
from appellant STEPHANIE FREEMAN.


Judgment entered this 14th day of April, 2014.




                                                       /Lana Myers/
                                                       LANA MYERS
                                                       JUSTICE




                                                 –2–